DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is July 15, 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 22, 2019, July 23, 2019, and June 19, 2020 are being considered by the examiner.  The signed IDS documents are attached with the instant office action.  The citations that were cross-out did not have a date of publication.

Drawings
The drawings were received on January 15, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, it is unclear what the structure of the polypeptide is if the functionally equivalent variant thereof is being claimed, when the language is a polypeptide consists of a structure.  How does consists relate to the functional equivalent variant thereof?


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer by administering a peptide or conjugate thereof to a subject in need thereof, does not reasonably provide enablement for preventing cancer using the same composition.  The specification does make and use the invention commensurate in scope with these claims. 
The claims are rejected for claiming a method of preventing any cancer with the polypeptide or conjugate thereof.  The claims are rejected because of undue experimentation to practice the claimed method of preventing any cancer.  The undue experimentation arises due to the unpredictability of cancer in subjects thereof.  
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 
1) The nature of the invention: the instant claims are directed to a method of preventing any cancer in a subject in need thereof by administering a polypeptide or conjugate thereof as disclosed by a variant of SEQ ID NO: 1.
3) The predictability or unpredictability of the art: & 6) The quantity of experimentation necessary:  & 7.) The state of the prior art: the prior art has shown a large quantity of experimentation is often necessary to overcome the unpredictable nature of preventing cancer.  The art is constantly trying to find compositions to treat not prevent cancers in subjects.  
The unpredictability arises due to the differing conditions of cancers, such as the genus of any cancer being claimed.  
Consequently, there would be a large quantity of experimentation necessary to determine what could prevent any cancer.  
	8.) Level of skill in the art: the level of skill in this art is high, at least that of a doctoral scientist with several years of experience in the art.  
In consideration of the Wands factors, it is apparent that there is undue experimentation because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching, and guidance presented.  Absent factual data to the contrary, the amount and level of experimentation needed is undue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 25-29, 32, and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,370,434 B2 (Soucek et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are drawn to overlapping conjugates, pharmaceuticals, and method of treating cancer using the conjugates.  The composition comprises a polypeptide that overlaps in scope with the pending claims.  The percent identity of the polypeptides allows for a variant that is encompassed by the pending claims (see claims 1-15).  It would have been obvious to the person having ordinary skill in the art of molecular biology to design a polynucleotide to express the conjugate in a host cell as claimed upon reading the disclosure of Soucek et al., because the overlapping conjugate structure is disclosed in Soucek et al.

Claims 25-29 and 35-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-36 and 40 of copending Application No. 16/433,438 (US 2019/0382468 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to overlapping conjugates, pharmaceuticals, and methods of treating cancer using the compositions.  The compositions comprise a polypeptide that overlaps in scope with the pending claims.  The percent identity of the polypeptides allows for a variant that is encompassed by the pending claims (see claims 22-36 and 40).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank: AAX43223.1 (March 21, 2005).
GenBank AAX43223.1 disclose a polypeptide sequence that is a functionally equivalent variant thereof of SEQ ID NO: 1. The position 89 has a tyrosine amino acid residue, which is position 419 on the GenBank sequence disclosed.

                             GenCore version 6.4.1
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 19, 2021, 22:48:15 ; Search time 1 Seconds
                                           (without alignments)
                                           0.040 Million cell updates/sec

Title:          US-16-317-850-1
Perfect score:  436
Sequence:       1 TEENVKRRTHNVLERQRRNE..........LRKQNEQLKHKLEQLRNSXA 90

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 440 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_11192021_224811.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     412   94.5    440  1  AASEQ2_11192021_224811                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_11192021_224811

  Query Match             94.5%;  Score 412;  DB 1;  Length 440;
  Best Local Similarity   94.4%;  
  Matches   85;  Conservative    1;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 TEENVKRRTHNVLERQRRNELKRSFFALRDQIPELENNEKAPKVVILKKATAYILSVQAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        350 TEENVKRRTHNVLERQRRNELKRSFFALRDQIPELENNEKAPKVVILKKATAYILSVQAE 409

Qy         61 TQKLISEIDLLRKQNEQLKHKLEQLRNSXA 90
               |||||| |||||: ||||||||||||| |
Db        410 EQKLISEEDLLRKRREQLKHKLEQLRNSYA 439


Search completed: November 19, 2021, 22:48:15
Job time : 1 secs

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over GenBank: AAX43223.1 (March 21, 2005) in view of the triplet code of molecular biology.
GenBank AAX43223.1 disclose a polypeptide sequence that is a functionally equivalent variant thereof of SEQ ID NO: 1. The position 89 has a tyrosine amino acid residue, which is position 419 on the GenBank sequence disclosed.  It would have been obvious to the person having ordinary skill in the art of molecular biology to identify a polynucleotide, a vector, and use a host cell to express the recombinant expression of the polypeptide based on the knowledge of the triplet code in molecular biology.

Claim Objections
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        November 19, 2021